Citation Nr: 0120800	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1976.  Service in Vietnam is indicated by the 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran subsequently perfected a 
timely appeal regarding this decision.

In April 2001, the veteran presented testimony at a Travel 
Board hearing before the undersigned Member of the Board, at 
the RO.  A transcript of this hearing has been obtained and 
associated with his VA claims folder.

In May 2000, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in which 
he indicated that he wished to file claims of entitlement to 
service connection for a sleeping disorder, heart disease, 
emotional illness, a left eye disorder, hearing loss, and 
hemorrhoids.  He also indicated that he wished to file a 
claim of entitlement to non-service-connected disability 
pension benefits, and that he wished to reopen a claim of 
entitlement to service connection for fallen arches in both 
feet.  The latter claim had been previously denied by the RO 
in an April 1991 rating decision.  As these issues have not 
yet been addressed, they are referred to the RO for 
appropriate action.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  He essentially contends that he suffers from PTSD as a 
result of repeated exposure to combat in Vietnam.  
Specifically, he asserts that he often came under fire by 
enemy forces, and that he witnessed several casualties.  He 
also asserts that he was in close proximity to an explosion 
in February or March 1970, which resulted in a shrapnel wound 
to his left eye.  During his hearing, he testified that he 
was treated for his left eye injury at the 3rd Field Hospital 
in Saigon.  The veteran also reported that, in July 1970, he 
witnessed a Cobra gunship crash during an exhibition, killing 
the two crew members.

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475 (Nov. 9, 2000).  This new statute, among other 
things, repealed previous legislation which had required that 
a veteran submit a well-grounded claim before VA was 
obligated to assist in developing evidence, and now requires 
the Secretary to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280, (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In accordance 
with the provisions of the VCAA, and for the reasons and 
bases set forth below, the Board finds that additional 
development is necessary before this claim can be finally 
adjudicated.

At the outset, the Board notes that neither the veteran's 
service medical records nor his service personnel records 
have been obtained and associated with the claims folder.  
The Board believes such records to be potentially relevant to 
the issue on appeal.  Therefore, while this case is in remand 
status, the RO should attempt to obtain those records.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In order to be granted, a claim for service connection for 
PTSD requires: (1) a medical diagnosis of PTSD; (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and a specific claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000); see also Cohen v. Brown, 10 Vet. App 128 (1997).

On the other hand, if the claimant did not engage in combat 
with the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Board has reviewed the evidence of record, including both 
the private and VA treatment records that were obtained by 
the RO, and can find no indication that the veteran has ever 
been diagnosed with PTSD.  The Board is of the opinion that, 
absent such a diagnosis, there is no reasonable possibility 
that any assistance by VA would aid in substantiating his 
claim.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (to be codified 
at 38 U.S.C. § 5103A).  In essence, the Board believes that, 
if the evidence fails to establish one of essential elements 
for PTSD, e.g., a competent diagnosis of the disorder, the 
veteran's claim would fail regardless of whether there were 
evidence showing that his claimed in-service stressors 
actually occurred.

However, the Board recognizes that, during the April 2001 
hearing, the veteran testified that he had undergone a VA 
psychiatric examination in September 1999.  The veteran also 
testified that, during that examination, he was given a 
diagnosis of PTSD based upon his military service.  The 
report of the described September 1999 examination is not 
currently associated with the claims folder.  Although it 
appears that the RO found that the veteran had failed to 
report for a scheduled VA examination in September 1999, the 
veteran testified that he had been instructed by a 
representative from the VA Medical Center (VAMC) to appear 
for his examination on a different day than the one scheduled 
by the RO.

In light of the veteran's testimony, the Board finds that a 
remand of this case is warranted, in order to allow the RO 
the opportunity to obtain the report of the veteran's 
September 1999 VA psychiatric examination, as well as any 
additional VA treatment records that may exist.  See VCAA 
§ 3(a), 114 Stat. 2096 (to be codified at 38 U.S.C. § 5103A); 
see also Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA 
medical records are considered to be constructively contained 
in the claims folder and must be obtained before a final 
decision is rendered).

Once the report of the veteran's September 1999 VA 
psychiatric examination and/or any additional VA treatment 
records are obtained, the Board finds that the RO should 
review this evidence, and determine whether it provides 
competent medical evidence that the veteran has PTSD.  If 
such a diagnosis is provided by the evidence, the RO should 
then, and only then, proceed to undertake the additional 
evidentiary development discussed below.

The Board notes that the veteran's DD Form 214 shows that he 
served in the Republic of Vietnam, and that his military 
occupational specialty was listed as armorer, unit supply 
specialist.  His awards and decorations included a National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal, Air Medal, Army Commendation Medal, and an 
Overseas Service Bar.  Although the veteran testified at his 
Travel Board hearing that he received a Silver Star shortly 
after sustaining his alleged left eye injury, receipt of that 
decoration is not indicated on his DD 214.  There is no 
documentation in the claims folder indicating that the 
veteran received any decorations or medals demonstrating 
combat participation.  

Because the record does not at this time show that the 
veteran engaged in combat with the enemy, his testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressors, and must be corroborated by credible supporting 
evidence.  Accordingly, the Board finds that, if competent 
medical evidence of a diagnosis of PTSD is obtained by the 
RO, the RO should then request that the veteran provide 
further detail regarding the specific stressful incidents 
which he asserts resulted in his claimed PTSD, including the 
dates, exact location, personnel involved, and circumstances 
of the stressor events.  Once such information is obtained 
from the veteran, the RO should review the file and prepare a 
summary of all of the veteran's claimed stressors.  The RO 
should then attempt to verify those stressors with the 
appropriate military authority.  

If the RO subsequently determines that any stressors have 
been verified, or if any evidence has been obtained showing 
that veteran engaged in combat during service, the RO should 
then afford the veteran a VA psychiatric examination for the 
purpose of determining whether he in fact has PTSD as a 
result of any in-service stresser.

The Board notes that the veteran's claim was last adjudicated 
by the RO in a December 1999 Statement of the Case.  
Thereafter, in March 2001, the RO obtained copies of private 
and VA treatment records, which were then associated with the 
claims folder.  Thereafter, in April 2001, the RO also 
received copies of additional private treatment records, 
which were also associated with the claims folder.  Normally, 
if a Statement of the Case was prepared before the receipt of 
additional evidence, a Supplemental Statement of the Case 
will be furnished to the appellant and his or her 
representative, unless the additional evidence duplicates 
previously submitted evidence or the additional evidence is 
not relevant to the issue on appeal.  38 C.F.R. § 19.37 
(2000).  In this instance, the Board believes that the 
additional medical records received in March 2001 are not 
relevant to the issue on appeal, because those records are 
negative for any treatment or findings pertaining to the 
veteran's claimed PTSD.  Nevertheless, because this case is 
being remanded, the Board notes that the RO will have the 
opportunity to review this evidence prior to readjudicating 
the veteran's claim.

Because the VCAA went into effect after the Statement of the 
Case was issued in December 1999, the Board has considered 
the applicability of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Because this case is being 
remanded, the Board finds that the RO will have the 
opportunity to adjudicate the veteran's claims pursuant to 
this new legislation in the first instance, thereby 
preventing any potential prejudice to the veteran.

Accordingly, this case is remanded for the following action:

1.  The RO should obtain copies of the 
veteran's service medical records and service 
personnel records, and associate them with 
the claims folder.

2.  The RO should obtain copies of the 
veteran's complete outpatient and inpatient 
treatment records from the Tuscaloosa VA 
Medical Center and any other identified VA 
facility.  In particular, the RO should 
obtain copies of the VA psychiatric 
examination conducted in September 1999.  
These records should be associated with the 
claims folder.

3.  Once the aforementioned development has 
been completed, the RO should review the 
record and determine whether there is 
competent medical evidence of a diagnosis of 
PTSD.  If such a diagnosis is shown, the RO 
should then, and only then, proceed with the 
additional evidentiary development discussed 
below.

4.  The RO should contact the veteran and 
request that he furnish a complete detailed 
description of the specific incidents which 
he asserts produced the stress that resulted 
in his claimed PTSD, including the dates, 
exact location, and circumstances of his 
asserted stressors, as well as the names and 
organizations of any individuals involved.  
The veteran should be advised that this 
information is vital to obtaining supportive 
evidence of the stressful events, and that he 
must be as specific as possible to facilitate 
a search for verifying information.  As part 
of this request, the RO should also ask that 
the veteran provide the names and addresses 
of any additional health care providers who 
may possess additional records pertinent to 
his claims which are not currently part of 
his VA claims folder.  With any necessary 
authorization from the veteran, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran 
in response to this request which have not 
been previously secured.

5.  Following completion of the foregoing, 
the RO should review the evidence of record 
and make another determination as to whether 
the veteran engaged in combat during service.  

a.  If the answer is in the affirmative, 
and his alleged stressors are found to 
be related to such combat, the veteran's 
lay testimony regarding such claimed 
stressors must be accepted as conclusive 
as to their occurrence, and the further 
development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

b.  If it is determined that the veteran 
did not participate in combat with the 
enemy, or that the alleged stressors 
were not related thereto, the RO should 
then review the file and prepare a 
summary of the veteran's claimed 
stressors.  Copies of all service 
personnel records should also be made.  
That information, and a copy of this 
Remand decision, should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, VA 22150-
3197, for verification of the veteran's 
putative stressors.

6.  If it is determined that the veteran 
engaged in combat during service and that his 
alleged stressor(s) is (are) related thereto, 
or if it is found that any of his reported 
stressors have been verified by credible 
supporting evidence, he should be afforded a 
VA psychiatric examination.  The claims 
folder and a copy of this Remand must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  All tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  The psychiatrist should render an 
opinion as to the medical probability that 
the veteran currently suffers from PTSD 
resulting from his military experiences 
during the Vietnam War.  It should be stated 
whether a current diagnosis of PTSD is linked 
to a specific corroborated stressor event (or 
events) experienced in Vietnam, pursuant to 
the diagnostic criteria set forth in the 
Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  If a diagnosis 
of PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based.

7.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all developmental and 
notification actions required by the VCAA 
have been completed in full.  Thereafter, the 
RO should readjudicate the veteran's claim of 
entitlement to service connection for PTSD.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished with copies of a 
Supplemental Statement of the Case and given 
an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


